Citation Nr: 1456215	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 2010 for the addition of a spouse dependent to the Veteran's Department of Veterans Affairs benefits award.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a left shoulder disability

3.  Entitlement to service connection for a left shoulder disability.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a right knee disability 

5.  Entitlement to service connection for a right knee disability, to include as secondary to a service connected left knee disability.

6.  Entitlement to service connection for a right shoulder disability.



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 (left shoulder and right knee), September 2010 (right shoulder), and October 2010 (dependency claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board notes the Veteran also perfected an appeal seeking to reopen a claim for entitlement to service connection for a left knee disability.  This claim was reopened and service connection granted in a July 2012 rating decision.  As the full benefit sought has been granted, the issue is no longer before the Board here.  

The Board notes the RO reopened and denied the left shoulder and right knee claims on the merits in a July 2012 Statement of the Case (SOC).  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). Thus, the issues on appeal have been characterized as shown above.

The issues of entitlement to service connection for bilateral shoulder disabilities and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  A February 2002 rating decision granted service connection for skull loss, homonymous hemianopsia, status-post recurrent meningioma, and multiple scars all with a combined rating of 60 percent, effective August 1, 2001, the first day of the month following the Veteran's separation from service. 

2.  At the time of the February 2002 award, the Veteran was married to J.L.R. and was awarded compensation as a veteran with one dependent; the Veteran was informed in a letter dated March 20, 2002 that he must tell VA immediately if there was any change to the number or status of his dependents. 

3. On March 23, 2010, the RO received communication from the Veteran identifying a new spouse, M.R.R.; the Veteran did not provide any additional information, marriage certificates, or divorce certificates.

4.  A June 2010 letter informed the Veteran the marital history received was inconsistent and that the Veteran would have to submit certified copies of the termination of his prior marriage, and a marriage certificate for his current marriage.

5. The Veteran's divorce decree from his prior marriage, his current spouse's divorce decree from a prior marriage, and his current marriage certificate were received by VA on June 14, 2010; a completed VA Form 21-686(c) was also received by VA in June 2010.

6.  According to the certified public documents, the Veteran divorced J.L.R. in June 2007 and married M.R.R. in April 2008; prior to March 23, 2010 the VA had no knowledge of the change in spouse.

7.  The Veteran's left shoulder and right knee claims were denied in an unappealed February 2002 rating decision finding no current diagnoses of the shoulder or knee related to any incident of service; the Veteran did not appeal the decision nor was any new and material evidence was submitted within the appeal period.
 
8.  Evidence received since the February 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for left shoulder and right knee disorders.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than April 1, 2010, for the payment of a dependency allowance for the Veteran's dependent have not been met. 38 U.S.C.A. § 1115 , 5110(f) (West 2014); 38 C.F.R. § 3.4 , 3.31, 3.57, 3.401 (2014).

2.  The February 2002 rating decision that denied the claims of entitlement to service connection for a left shoulder disorder and a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

3.  New and material evidence has been received since February 2002, and the left shoulder and right knee claims are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In regard to the new and material evidence claims, given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

With regard to the dependency issue, the VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5013(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA in a letter mailed in June 2010, before any determination was made regarding the dependency allowance. 

As explained below, a determination of the proper effective date for the award of dependency is based on when the claim for the benefit was received and when entitlement arose. The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim for dependency.


Earlier Effective Date for Dependency Compensation

The Veteran believes compensation for his spouse as a dependent should be effective April 26, 2008, the date he remarried.  He indicates he divorced his ex-wife in June 2007 and married his current wife in April 2008.  

A Veteran with service-connected disability rated at not less than 30 percent shall be entitled to additional compensation for dependents. 38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f). 

With regard to subsequent changes in dependency, such as the case here, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a Veteran's award. See 38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. See 38 C.F.R. § 3.401(b)(1). The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was first awarded service connection for numerous disabilities with a combined rating of 60 percent in a February 2002 rating decision, effective August 1, 2001. Consequently, he initially qualified for additional compensation for dependents as of August 1, 2001. See 38 C.F.R. § 3.4(b)(2).  At that time, he listed a spouse, J.L.R., as a dependent.  In a March 2002 letter, the RO informed the Veteran that it was his responsibility to inform VA immediately if there was any change in the number of dependents.  

No communication from the Veteran regarding dependency was received until March 23, 2010, eight years later.  At that time, the Veteran identified a new spouse, M.R.R.  The RO sent the Veteran a letter in June 2010 indicating his marital history was inconsistent and requesting that he submit applicable documentation to certify any termination of a prior marriage and any new marriage.  

The Veteran responded in June 2010 providing a divorce decree from J.L.R., effective June 25, 2007, his marriage certificate to M.R.R., effective April 26, 2008 and a divorce decree between M.R.R. and her prior husband, effective May 2002.  He also provided a completed VA Form 21-686(c) with information on his marriage.

According to VA letters dated September 2010 and October 2010, the RO removed J.L.R. from the Veteran's award, effective July 1, 2007 and awarded dependency benefits for M.R.R., effective from April 1, 2010. 

The Veteran disputes the April 1, 2010 effective date indicating only a nine month lapse between his divorce from J.L.R. and remarriage to M.R.R.  He believes the effective date should be April 26, 2008.
According to applicable regulation, the Veteran has one year to inform the RO of a change in dependency to preserve the effective date.  That is, if the Veteran had submitted the divorce decree to J.L.R. and the marriage certificate to M.R.R. within one year of April 26, 2008, then he would be entitled to the earlier effective date.  See 38 C.F.R. § 3.401(b)(1).  Outside this one year window, the date notice is received by the VA of the dependent's existence will be the applicable effective date.  Id.  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31. 

Here, the Veteran first informed the VA of his marriage to M.R.R. in March 2010, over two years after his remarriage.  Applying 38 C.F.R. § 3.31, the earliest effective date applicable here is April 1, 2010, which is the first day of the month following the date of the Veteran's claim.

Given the foregoing, the Board finds that an effective date earlier than April 1, 2010, for payment of additional compensation for the Veteran's dependent spouse is not warranted. 

New and Material Evidence (Left Shoulder and Right Knee)

The Veteran originally sought entitlement to service connection for a left knee disorder in August 2001.  The RO denied the claim in February 2002 finding the medical evidence did not show chronic diagnoses associated with his military service.  The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the February 2002 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 2002 denial, the record contained the Veteran's service treatment records, which indicated complaints of recurring right shoulder and bilateral knee pain in April 1999 as well as a left knee injury in September 1979 requiring a cast.  The records also contained a September 2001 VA examination indicating normal x-rays of the right knee and left shoulder with a diagnosis of "sprain" of the left shoulder and right knee.  At that time, the Veteran reported a 1978 football injury to the right knee, but the examination was essentially within normal limits despite the Veteran's complaints of occasional pain and swelling.  

Since the February 2002 rating decision, the new evidence includes VA outpatient treatment records through September 2013 indicating numerous diagnoses of the shoulder and knee, to include bursitis and degenerative joint disease.  The new evidence also includes a private treatment record dated in April 2000, while the Veteran was still on active duty.  While the record deals mainly with an unrelated condition, the treatment record references "arthritis" in the bilateral shoulders.  VA examinations and addendum opinions all dated in 2012 indicate conflicting evidence with regard to current diagnoses and nexus.

Also significant since the February 2002 denial, the Veteran was awarded entitlement to service connection for a left knee disability.  In a July 2012 statement, the Veteran claimed his right knee disorder, at the very least, was caused or aggravated by overcompensating for his left knee disability.  This is a theory the RO never addressed or developed.

Again, the Veteran's left shoulder and right knee claims were previously denied because the evidence at that time did not confirm chronic diagnoses related to service.  The new evidence now reflects current chronic diagnoses, a new theory of entitlement to service-connection, and the possibility that these conditions began in service or are related to service.  As such, the evidence is new and material warranting the reopening of the claims seeking entitlement to service connection for a left shoulder disorder and a right knee disorder.

In short, the evidence received since the 2002 denial of entitlement to service connection for a left shoulder disorder and a right knee disorder is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been submitted and the claim is reopened.


ORDER

Entitlement to an effective date prior to April 1, 2010, for the payment of a dependency allowance for the Veteran's dependent is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left shoulder disability is reopened, and to that extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a right knee disability is reopened, and to that extent, the appeal is granted.


REMAND

The right knee and left shoulder claims were last adjudicated by the AOJ in a July 2012 SOC.  The right shoulder claim was last adjudicated by the AOJ in a February 2013 SOC.  Since that time, the Veteran's file reflects additional VA outpatient treatment through September 2013.  These records are relevant for bilateral shoulder and right knee pain complaints as well as MRI and other diagnostic testing that was not taken into account by the RO. Indeed, in this particular case the question of whether the Veteran has current diagnoses of these joints is highly relevant to substantiating his claims.  The Veteran did not waive local jurisdictional review of this new evidence.  It does not appear that these records were submitted by the Veteran and therefore there is no basis for a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014).  A Supplemental Statement of the Case must be prepared.  38 C.F.R. §§ 19.31, 19.37 (2014).

The RO/AMC should also take this opportunity to obtain any VA outpatient treatment records from September 2013 to the present.

The Veteran contends he has chronic bilateral shoulder and right knee disabilities as a result of his military service.  His service treatment records confirm in-service complaints for bilateral shoulder and knee pain.  Indeed, his left knee, which is already service-connected, was treated with a cast.  The majority of his service treatment records, however, deal with an unrelated issue, a brain tumor.

The Veteran believes his brain tumor overshadowed his ongoing joint complaints, which is why his service treatment records seemingly minimize the problems.  He further contends his service-connected left knee pain at the very least contributed to his current right knee disability.

The claims are complicated because there are conflicting medical evidence as to whether the Veteran actually has chronic diagnoses of these claimed joints.  The new medical evidence, however, indicates he does.  Specifically, July 2010 and July 2011 MRIs indicate left shoulder impingement syndrome, bursitis, a "possible" tear, and minimal degenerative changes.  In July 2010, the Veteran was diagnosed with bilateral patella tendonitis.  In 2012, he was diagnosed with bursitis of the knees.  In October 2012, X-rays confirmed chronic bursitis of the right shoulder and degenerative joint disease of the bilateral shoulders.  

Although the Veteran has been provided VA joint examinations related to these claims, none of these examiners addressed whether the Veteran's left knee disability caused or aggravated his right knee disability nor did the examiner's adequately reconcile the conflicting medical evidence and lay evidence of record.  

In addition, although the Veteran has received duty to assist letters from the RO, none of these letters identified the evidence necessary to substantiate a claim seeking entitlement to service connection claimed secondary to another service-connected disability.  See 38 C.F.R. § 3.310 (2014).  Corrective notice is required.

In light of the additional medical records and the Veteran's new contentions, a new orthopedic VA examination is warranted to resolve the questions of diagnoses and nexus related to the right shoulder, left shoulder, and right knee, to include whether any found diagnosis of the right knee was caused or aggravated by his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim seeking service connection secondary to another service-connected disability.  Attempts should be made to obtain any records identified to include private treatment records and, regardless of the Veteran's response, the RO/AMC should also obtain VA treatment records from September 2013 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic VA examination to determine what, if any, disabilities of the bilateral shoulders and right knee currently exists or has existed at any point during the pendency of the claim.  If a disability is diagnosed or was present at any point during the claim period, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left shoulder, right shoulder, and/or right knee disability began in service, was caused by service, or is otherwise related to service.

The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's in-service complaints of bilateral shoulder pain and knee pain, the Veteran's contention that his brain tumor overshadowed the severity of his chronic joint pain, and his lay assertions regarding continuous symptoms since service.

The examiner is also asked to provide an opinion as to whether any right knee diagnosis is at least as likely as not (50 percent probability or more) caused or aggravated by his service-connected left knee disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


